UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 11-2037182 COLONIAL COMMERCIAL CORP. (Exact name of registrant as specified in its charter) New York 11-2037182 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 275 Wagaraw Road, Hawthorne, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 973-427-8224 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None OTC Bulletin Board Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $.05 Per Share Convertible Preferred Stock, Par Value $.05 Per Share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨NoT Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes ¨NoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨NoT The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant, computed by reference to the last reported price at which the stock was sold on June 30, 2009 (the last business day of the registrant’s most recently completed second quarter) was $885,795. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 1, 2010 Common Stock, $.05 par value per share 4,654,953 shares Convertible Preferred Stock, $.05 par value per share 293,057 shares TABLE OF CONTENTS PART I Page Item 1. Business 2 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 5 Item 4. (Removed and Reserved) 8 PART II Item 5. Market for the Registrant’s Common Stock, Convertible Preferred Stock and Related Stockholder Matters 9 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 17 Item 9A. Controls and Procedures 17 Item 9B. Other Information 18 PART III Item 10. Directors, Executive Officers and Corporate Governance 19 Item 11. Executive Compensation 22 Item 12. Security Ownership of Certain Beneficial Owners and Management 26 Item 13. Certain Relationships and Related Transactions, and Director Independence 28 Item 14. Principal Accountant Fees and Services 29 PART IV Item 15. Exhibits and Financial Statements Schedules 31 Table of Contents PART I. Item 1.Business General Colonial Commercial Corp. (“Colonial”) is a New York corporation which was incorporated on October 28, 1964.Unless otherwise indicated, the term “Company” refers to Colonial Commercial Corp. and its consolidated subsidiaries.The Company’s operations are conducted through its wholly owned subsidiaries, Universal Supply Group, Inc. (“Universal”), The RAL Supply Group, Inc. (“RAL”), and S&A Supply, Inc (“S&A”).We distribute heating, ventilating and air conditioning equipment (HVAC), parts and accessories, climate control systems, appliances, and plumbing and electrical fixtures and supplies, primarily in New Jersey, New York, Massachusetts and portions of eastern Pennsylvania, Connecticut and Vermont. We supply the Amana air conditioning and heating equipment line in New Jersey (exclusive of Cape May and Cumberland counties), lower portions of New York State, and Western Massachusetts.At all our locations we also supply, on a non-exclusive basis, the Goodman line of heating and air conditioning equipment, Fraser-Johnston commercial air conditioning equipment, and Johnson Controls’ Source 1 HVAC Service Parts. We distribute these products through seven sales locations in New Jersey, nine in New York State, two in Massachusetts and one location in Willow Grove, Pennsylvania.We also have an additional location in New Jersey that we use for warehousing purposes only. We use showrooms for the display and sale of kitchen, bathroom and electrical fixtures and accessories at our locations in Fishkill, Middletown, New Windsor and Suffern, New York and Great Barrington and Pittsfield, Massachusetts. We have developed a specialty in the design and sale of energy conservation control systems and the fabrication of customized UL listed control panels.We also supply indoor air quality components and systems. Our in-house staff provides technical assistance and training to customers.In some cases, we also use vendors’ representatives and outside services. We do not install any equipment or systems. We distribute appliances, such as washers and dryers, to appliance dealers primarily in New York, New Jersey, and portions of Connecticut, Delaware and Pennsylvania. Our business is affected by significant outdoor temperature swings. Our sales typically increase during peak heating and cooling demand periods.Demand related to the residential central air conditioning replacement market is highest in the second and third quarters, while demand for heating equipment is usually highest in the fourth quarter. In 2009, 2008 and 2007, approximately 85% of our sales were for replacement and/or renovation and the remaining 15% of sales were for new construction projects.In the same years, respectively, sales consisted of approximately 39%, 38% and 42% HVAC equipment; 35%, 37% and 39% parts and accessories; and 13%, 14% and 15% climate control systems. We own no patents and have no intellectual property rights or proprietary technology. We carry general liability, comprehensive property damage, workers compensation and product liability insurance in amounts that we consider adequate for our business.We maintain $2,000,000 in the aggregate and $1,000,000 per occurrence general liability coverage, plus a $15,000,000 umbrella policy. No material regulatory requirements apply specifically to our business. 2 Table of Contents As of December 31, 2009, we had 166 non-union full-time employees.We believe that our employee relations are satisfactory. We have no foreign operations and have only one operating segment. Our objective is to become a leading provider of building products, such as HVAC, plumbing and electrical equipment and accessories to the professional contractor in the northeastern United States by expanding our product offerings and increasing our customer technical and logistical support services. Distribution, Customers and Suppliers We stock inventory in 20 of our locations and utilize public warehousing, when necessary.We deliver products to customers with our fleet of 16 leased and 22 owned trucks and vans.We also make products available for pick-up at our facilities. We sell primarily to contractors who purchase and install equipment and systems for residential, commercial and industrial users.We had approximately 7,600 customers in 2009.No customer accounted for more than 3% of consolidated net sales in 2009.We believe that the loss of any one customer would not have a material adverse effect on our business.We have no long term agreement with any customer. We deal with our customers on a purchase order by purchase order basis. We purchase inventory from our vendors and maintain this inventory in our warehouses to meet purchasing requirements and ensure continuous availability of merchandise to satisfy our customers’ needs.We occasionally accept the return of merchandise from the customer when returned in unopened cartons, subject to a restocking fee.We do not normally provide extended payment terms to customers.We have no material long term agreements with any supplier.The Company enters into agreements with vendors which involve volume rebates, pricing and advertising, all within the standard practices of the industry.Additionally, certain supplier agreements limit the sale of competitive products in designated markets that the Company serves.All purchases are made with domestic vendors, some of which, however, may manufacture products in foreign locations. Certain of our supplier agreements limit the sale of competitive products in designated markets that we serve. In 2009, two suppliers accounted for 33% of our purchases.The loss of one or both of these suppliers could have a material adverse effect on our business for at least a short-term period.We believe that the loss of any one of our other suppliers would not have a material adverse effect on our business. Competition We compete with a number of distributors, national chains and national home centers, and also with several air conditioning and heating equipment manufacturers that distribute a significant portion of their products through their own distribution organizations.There is no single manufacturer, distributor or national chain or home center that dominates our market.Competition is based on product availability, customer service, price and quality. We work to maintain a competitive edge by providing in-house training, technical sales support to our customers and by employing experienced personnel at our point-of-sale locations. 3 Table of Contents Government Regulations, Environmental and Health and Safety Matters Our Company is subject to federal, state and local laws and regulations relating to the generation, storage, handling, emission, transportation and discharge of materials into the environment.These include laws and regulations implementing the Clean Air Act, relating to minimum energy efficiency standards of HVAC systems and the production, servicing and disposal of certain ozone-depleting refrigerants used in such systems, as well as the phase out of certain refrigerants for use in equipment manufactured after January 1, 2010.We are also subject to regulations concerning the transport of hazardous materials, including regulations adopted pursuant to the Motor Carrier Safety Act of 1990.Our operations are also subject to health and safety requirements including the Occupational, Safety and Health Act (OSHA).Management believes that the business is operated in substantial compliance with all applicable federal, state and local provisions relating to the protection of the environment, transport of hazardous materials and health and safety requirements. Item 1A.Risk Factors Not applicable. Item 1B. Unresolved Staff Comments Not applicable. Item 2.Properties Our principal executive offices are located at 275 Wagaraw Road, Hawthorne, New Jersey 07506 and are consolidated with the administrative offices of our subsidiary, Universal Supply Group, Inc. The Company maintains 19 combination sales and warehouse locations in Hawthorne, Bogota, Augusta, North Brunswick, Cedar Knolls, Wharton and Westville, New Jersey; Elmsford, Hicksville, Middletown, Fishkill, New Windsor, Peekskill, Poughkeepsie, Suffern, and Half Moon, New York; Willow Grove, Pennsylvania; and Great Barrington and Pittsfield, Massachusetts.Additionally, the Company maintains a separate warehouse location in Paterson, New Jersey.The Company has a month-to-month lease for a portion of the New Windsor, New York location consisting of 11,000 square feet.The Company had a month-to-month lease for a portion of the Peekskill, New York location consisting of 1,000 square feet, but terminated this month-to-month lease effective April 1, 2010.These locations, excluding month-to-month space, consist of approximately 406,000 square feet under leases expiring between 2010 and 2018 with current aggregate annual rents of approximately $2,978,224. On July 13, 2009, the Company reopened the sales office in its Hicksville, New York facility. The Company originally closed this sales office on October 14, 2008, but continued to use the facility for warehousing and shipping purposes. The premises located at Middletown, Fishkill, New Windsor and Suffern, New York and Great Barrington and Pittsfield, Massachusetts also include showrooms of kitchen, bathroom and electrical fixtures and accessories. Our premises are suitable and adequate for their intended use and are adequately covered by insurance.As of December 31, 2009, we leased all our facilities. 4 Table of Contents Item 3.Legal Proceedings (a) Universal Supply Group, Inc. Universal Supply Group, Inc., a wholly owned subsidiary of the Company, is a New York corporation (“Universal”).On June 25, 1999, Universal acquired substantially all of the assets of Universal Supply Group, Inc., a New Jersey corporation, including its name, pursuant to the terms of a purchase agreement.The Company filed a copy of the purchase agreement with the Securities and Exchange Commission on March 30, 1999 as Exhibit 10(g) on Form 10KSB, and the Company filed a copy of an amendment to the purchase agreement on July 9, 1999 as Exhibit 10(a)(ii) on Form 8-K.Subsequent to the acquisition, Universal Supply Group, Inc. (the selling corporation) formerly known as Universal Engineering Co., Inc., changed its name to Hilco, Inc.Hilco, Inc. acquired the assets of Amber Supply Co., Inc., formerly known as Amber Oil Burner Supply Co., Inc., in 1998, prior to Hilco’s sale of assets to Universal.Hilco, Inc. is hereinafter referred to as the “Universal Predecessor.”The majority shareholders of Hilco, Inc. were John A. Hildebrandt and Paul Hildebrandt. The Company understands that the Universal Predecessor and many other companies have been sued in the Superior Court of New Jersey (Middlesex County) by plaintiffs filing lawsuits alleging injury due to asbestos. As of December 31, 2009, there exist 9 plaintiffs in these lawsuits relating to alleged sales of asbestos products, or products containing asbestos, by the Universal Predecessor.Subsequent to December 31, 2009, 6 plaintiffs have had their actions dismissed and 1 plaintiff filed an action, which results in 4 remaining plaintiffs in these lawsuits. The Company never sold any asbestos related products. Of the existing plaintiffs as of December 31, 2009, 2 filed actions in 2009, 3 filed actions in 2007, 1 filed an action in 2006, 1 filed an action in 2005, and 2 filed actions in 2004. There are 201 other plaintiffs that have had their actions dismissed and 15 other plaintiffs that have settled as of December 31, 2009 for a total of $3,360,500. There has been no judgment against the Universal Predecessor. Our Universal subsidiary was named by 36 plaintiffs; of these, 11 filed actions in 2007, 6 filed actions in 2006, 11 filed actions in 2005, 5 filed actions in 2001, 1 filed an action in 2000, and 2 filed actions in 1999.Thirty plaintiffs naming Universal have had their actions dismissed and, of the total $3,360,500 of settled actions, 3 plaintiffs naming Universal have settled for $27,500.No money was paid by Universal in connection with any settlement.Following these dismissed and settled actions there exists 3 plaintiffs that name Universal as of December 31, 2009. As set forth in more detail below, the Company has been indemnified against asbestos-based claims, and insurance companies are defending the interests of the Universal Predecessor and the Company in these cases. Based on advice of counsel, the Company believes that none of the litigation that was brought against the Company’s Universal subsidiary through December 31, 2009 is material, and that the only material litigation that was brought against the Universal Predecessor through that date was Rhodes v. A.O. Smith Corporation, filed on April 26, 2004 in the Superior Court of New Jersey, Law Division, Middlesex County, Docket Number MID-L-2979-04AS. The Company was advised that the Rhodes case was settled for $3,250,000 (“Settlement”) under an agreement reached in connection with a $10,000,000 jury verdict that was rendered on August 5, 2005. The Company was not a defendant in the Rhodes case. 5 Table of Contents The Company believes that Rhodes differed from the other lawsuits in that plaintiff established that he contracted mesothelioma as a result of his occupational exposure to asbestos dust and fibers and that a predecessor of the Company was a major supplier of the asbestos containing products that allegedly caused his disease. i. Indemnification John A. Hildebrandt, Paul Hildebrandt and the Universal Predecessor have jointly and severally agreed to indemnify our Universal subsidiary from and against any and all damages, liabilities and claims due to exposure to asbestos at any time prior to the June 25, 1999 closing of the purchase agreement referred to earlier.These agreements are set forth in the purchase agreement. Paul Hildebrandt, one of the indemnitors, was a Director of the Company from September 29, 2004 to January 28, 2005. The indemnitors may use their own counsel to defend these claims. The indemnitors are not liable for any settlement effected without their consent. The indemnitors may settle and pay money claims without the consent of the Company. There is no indemnification unless claims aggregate $50,000; once this trigger point is reached, indemnification is required for all claims, including the first $50,000, but excluding claims of less than $10,000. The indemnification requirement survives at least until 30 days after the running of any relevant statutes of limitation. The obligation of the indemnitors is joint and several, so that the Company can have recourse against any one or more of these indemnitors, whether or not any other indemnitor has previously defaulted on its obligation to us. There are no other limitations to our rights to indemnification.The Company cannot be certain that the indemnitors have the financial wherewithal to meet their obligations to indemnify the Company. ii. Insurance The assets that the Universal Predecessor sold to us included its insurance policies and other agreements and contracts. The policies provide coverage for liability accruing during the periods for which premiums were paid.The Universal Predecessor was formed in 1940. Copies of policies are available for each year beginning in 1970 and ending with the closing under the purchase agreement in 1999. Copies of policies for the period from 1940 to 1969 are not available. Insurance companies acknowledge coverage for potential asbestos claims under certain of these policies.Insurance companies under additional policies have reserved their right to deny coverage but have continued to defend and indemnify the Universal Predecessor and the Company under the contested policies. There are periods during the years from 1940 to 1999 in which our Universal Predecessor did not have coverage for potential asbestos claims.Subject to litigation, insurance companies may maintain that the existence of these periods’ results in coverage for only a portion of a particular injury that varies with the period during which there was asbestos coverage relating to the injury, and that the balance of any settlement or judgment is to be paid by the insured.As of December 31, 2009, no insurance company has claimed any contribution for a gap in coverage except for a claim for $160 made by one insurance company to the Universal Predecessor in 1995.The Universal Predecessor asserted that it had no obligation to pay this amount and did not make any payment. Insurance companies have, as of December 31, 2009, defended us and the Universal Predecessor, and have paid all settlement amounts and defense costs.Except for $160 referred to above, the insurance companies have not requested any payments from us or from the Universal Predecessor. 6 Table of Contents Our Universal subsidiary has not engaged in the sale of asbestos products since its formation in 1997. Its product liability policies for all years since 1998 exclude asbestos claims. (b) The RAL Supply Group, Inc. The RAL Supply Group, Inc., a wholly owned subsidiary of the Company, is a New York corporation (“RAL”), formerly known as RAL Purchasing Corp.On September 30, 2003, RAL acquired substantially all of the assets of The RAL Supply Group, Inc., formerly known as The LAR Acquisition Corp., also a New York corporation, including its name, pursuant to the terms of a purchase agreement.The Company filed a copy of the purchase agreement (“RAL APA”) with the Securities and Exchange Commission on October 15, 2003 as Exhibit 10(a)(i) on Form 8-K.Subsequent to the acquisition, The RAL Supply Group, Inc. (the selling corporation) changed its name to RSG, Inc. RSG, Inc. is hereinafter referred to as the “RAL Predecessor.” The RAL Predecessor acquired certain assets from Dyson-Kissner-Moran Corporation (“RSG Predecessor”) in 1993, prior to the RAL Predecessor’s sale of assets to RAL. Our RAL subsidiary and other companies had been sued in the Supreme Court of New York (Orange County) by a plaintiff filing a lawsuit on or about July 30, 2008 alleging injury due to asbestos. The RAL Predecessor agreed in the RAL APA to indemnify and hold harmless our RAL subsidiary from and against, among other things, damages that relate to products sold or manufactured or services performed or other actions taken or omitted by the RAL Predecessor prior to the closing of the acquisition.The Company cannot be certain that the indemnitor has the financial wherewithal to meet its obligations to indemnify the Company. On September 10, 2009, this plaintiff had its action dismissed.The lawsuit alleged injury due to asbestos during the 1970’s, prior to RAL Predecessor’s acquisition of assets from the RSG Predecessor and RAL’s acquisition of assets from the RAL Predecessor. The Company never sold any asbestos related products. (c) General Regardless of indemnification and insurance coverage, we do not in any event consider our Company to be liable for the asbestos-based lawsuits that name us or for any other claim that arises as a result of actions or omissions by the Universal Predecessor or RAL Predecessor companies. We expressly disclaimed the assumption of any liabilities when we purchased the assets of the Universal Predecessor and RAL Predecessor. It is our opinion that the existing asbestos litigation will not have a material adverse effect on the Company.Nevertheless, we could be materially and adversely affected if we are held liable for substantial asbestos claims or if the Company incurs substantial legal or settlement costs. This material and adverse effect would occur if indemnitors fail to honor their indemnification agreements and insurance is not available either because policy limits are exceeded, or because insurance companies successfully deny coverage or claim limitations on their liabilities by reason of gaps in coverage or otherwise. Since we regard as remote the potential payment of any asbestos-based claim, we have not accrued any balance for any period relating to asbestos claims, and we have not recorded any amount for asbestos claims for any period in any of our financial statements. 7 Table of Contents (d) Other Litigation The Company is periodically involved in other litigation in the ordinary course of business.The Company vigorously defends all matters in which the Company or its subsidiaries are named defendants and, for insurable losses, maintains significant levels of insurance to protect against adverse judgments, claims or assessments.Although the adequacy of existing insurance coverage or the outcome of any legal proceedings cannot be predicted with certainty, the Company does not believe the ultimate liability associated with any claims or litigation will have a material impact to its financial condition or results of operations. Item 4. (Removed and Reserved) 8 Table of Contents PART II Item 5.Market for the Registrant’s Common Stock, Convertible Preferred Stock and Related Stockholder Matters (a) Price Range of Common Stock and Convertible Preferred Stock From July 11, 2002 through March 30, 2004, the Company’s common stock was traded on the Over the Counter (OTC) – Pink Sheets market. Commencing March 31, 2004, the Company’s common stock and convertible preferred stock were traded on the Over the Counter (OTC)-Bulletin Board market.The following table sets forth the quarterly high and low bid prices during 2009 and 2008.The quotations set forth below represent inter-dealer quotations, which exclude retail markups, markdowns and commissions and do not necessarily reflect actual transactions. Common Stock Convertible Preferred Stock High Low High Low First Quarter $ Second Quarter Third Quarter Fourth Quarter Common Stock Convertible Preferred Stock High Low High Low First Quarter $ Second Quarter Third Quarter Fourth Quarter (b) Approximate number of common and convertible preferred stockholders: Approximate Number of Record Holders Title of Class (As of March 1, 2010) Common stock par value $.05 per share Convertible preferred stock par value $.05 per share (c) Dividends The Company does not contemplate common stock dividend payments in the near future and is restricted from paying any dividends under its credit facility. 9 Table of Contents (d) Securities Authorized for Issuance Under Equity Compensation Plans The following table sets forth certain information regarding the securities authorized for issuance under the 1996 Stock Incentive Plan and the Colonial Commercial Corp. 2006 Stock Plan, as of December 31, 2009. Equity Compensation Plan Information Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans 1996 Stock Incentive Plan: Equity compensation plans approved by security holders 0 $ 0 Equity compensation plans not approved by security holders 0 $ 0 Colonial Commercial Corp. 2006 Stock Plan: Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders 0 $ 0 Total $ In June 1996, the Company adopted the 1996 Stock Option Plan (the “1996 Plan”) to grant options to key employees and other persons who render service (non-employee) to the Company.The plan expired on December 31, 2005 and the 22,000 options that were outstanding and not exercised as of their expiration in June 2009 were forfeited. At December 31, 2009, there were no options outstanding under the Company’s 1996 Stock Option Plan. On September 29, 2006, the Company adopted the Colonial Commercial Corp. 2006 Stock Plan, (the “2006 Plan”).The 2006 Plan enables the Company to grant equity and equity-linked awards to our Directors, officers, employees and other persons who provide services to the Company.The 2006 Plan is intended to allow us to provide incentives that will (1) strengthen the desire of highly competent persons to provide services to us and (2) further stimulate their efforts on our behalf. On December 6, 2006,(the “Grant Date”), the Company granted ten-year options to purchase 25,000 shares of common stock to three Directors. The option to each Director was immediately vested for 10,000 shares and 5,000 additional shares vested on each of the first three anniversaries of the Grant Date. As of December 31, 2009, 75,000 vested options were outstanding under the Company’s 2006 Stock Option Plan. 10 Table of Contents (e) Purchases of Equity Securities In October, 2009 the Company purchased and retired 154,834 shares of Convertible Preferred Stock in a tender offer at $1.25 per share. As of December 31, 2009, the number of convertible preferred shares outstanding was 293,057. There were no other purchases or retirement of the Company’s equity securities during 2009. The table below sets forth purchases of the Company’s stock for the quarter ended December 31, 2009. There were 447,891 shares eligible for purchase under the tender offer. Total Number of Shares (or Units) Purchased Average Price Paid per Share (or Unit) Total Number of Shares (or Units) Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Approximate Dollar Value) of Shares (or Units) that May Yet Be Purchased Under the Plans or Programs October 1, 2009-October 31, 2009 $ 0 November 1, 2009-November 30, 2009 0 0 0 December 1, 2009-December 31, 2009 0 0 0 Total $ 0 Item 6.Selected Financial Data Not applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations We begin Management’s Discussion and Analysis of Financial Condition and Results of Operations of Colonial Commercial Corp. and subsidiaries with a discussion of the “Critical Accounting Policies” that we believe are important to understanding the assumptions and judgments incorporated into our reported financial results which we discuss under “Comparison of Year Ended December 31, 2009 with Year Ended December 31, 2008.”Within “Comparison of Year Ended December 31, 2009 with Year Ended December 31, 2008,” the term “same-store locations” is defined as the portion of the Company’s operations that conducted business throughout each of the years ended December 31, 2009 and December 31, 2008.Same-store locations may include the addition of new products as well as the deletion of products previously sold at these locations.We then provide an analysis of cash flows, and discuss our financial commitments under “Liquidity and Capital Resources,” followed by “Equity Transactions,” and the “Impact of Inflation and Seasonality” on the Company. 11 Table of Contents Forward-Looking Statements The following material contains forward-looking statements relating to such matters as anticipated financial performance and business prospects. When used in this Report, the words “anticipates,” “expects,” “believes,” “may,” “intends” and similar expressions are intended to be among the statements that identify forward-looking statements.From time to time, the Company may also publish forward-looking statements.The Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 provide a safe harbor for forward-looking statements.Forward-looking statements involve risks and uncertainties, including, but not limited to, the consummation of certain events referred to in this report, the availability of financing, technological changes, competitive factors, maintaining customer and vendor relationships, inventory obsolescence and availability, and other risks detailed in the Company’s periodic filings with the Securities and Exchange Commission, which could cause the Company’s actual results and experience to differ materially from the anticipated results or other expectations expressed in the Company’s forward-looking statements. Critical Accounting Policies The accounting policies below are critical to the Company’s business operations and the understanding of results of operations. The Company’s discussion and analysis of its financial condition and results of operations are based upon the Company’s consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities as the date of the consolidated financial statements and the reported amount of revenue and expenses during the reporting period. The Company bases its estimates on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of asset and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Revenue for the Company primarily consists of sales of heating, ventilation and air conditioning equipment, climate control systems and plumbing and electrical fixtures and supplies. Revenue is recognized when the earnings process is complete, which is generally upon shipment or delivery of products, and the price is determined and collectability is reasonably assured, in accordance with agreed-upon shipping terms and when title and risk of loss transfers to the customer.The Company has no further obligations subsequent to shipment or delivery.Customers have the right to return defective products, which are substantially covered under the manufacturer’s warranty.The customer receives a credit from the Company for defective products returned and the Company receives a corresponding credit provided by the manufacturer.The only warranty provided on products sold is the one provided by the manufacturer. The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability of its customers to make required payments. The Company establishes and monitors the allowance for doubtful accounts based on the credit risk of specific customers, customer concentrations, historical trends and other information. The Company had accounts receivable of $9,468,123, net of an allowance for doubtful accounts of $619,740, as of December 31, 2009.Although the Company believes its allowance is sufficient, if the financial condition of the Company’s customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances would be required. 12 Table of Contents The Company writes down its inventories for estimated slow moving and obsolete goods in accordance with the lower of cost or market value, based upon assumptions about future demand and market conditions. A significant sudden increase in the demand for the Company’s products could result in a short-term increase in the cost of inventory purchases, while a significant decrease in demand could result in an increase in the amount of excess inventory quantities on-hand. Additionally, the Company’s estimates of future product demand may prove to be inaccurate, in which case the Company may have understated or overstated the write-down required for excess and obsolete inventory. Goodwill and other intangibles are reviewed at least annually for impairment.In assessing the recoverability of the Company’s goodwill and other intangibles, the Company must make assumptions regarding estimated future cash flows and other factors to determine the fair value of the respective assets and liabilities of the reporting unit.If the Company’s estimates or its related assumptions change, the Company may be required to record impairment charges related to its goodwill or other intangibles. The Company has accounted for, and currently accounts for, income taxes in accordance with the asset and liability approach for financial accounting and reporting of income taxes.This statement establishes financial accounting and reporting standards for the effects of income taxes that result from an enterprise’s activities during the current and preceding years.The realization of future tax benefits of deductible temporary differences and operating loss or tax credit carryforwards will depend on whether the Company will have sufficient taxable income of an appropriate character within the carryback and carryforward period permitted by the tax law to allow for utilization of the deductible amounts and carryforwards. Without sufficient taxable income to offset the deductible amounts and carryforwards, the related tax benefits will expire unused. The Company evaluates both positive and negative evidence in making a determination as to whether it is more likely than not that all or some portion of the deferred tax asset will not be realized.Management reviewed the gross deferred tax asset and determined that it is more likely than not that such assets would not be recognized in the near future. As a result, the valuation allowance was increased by $470,000 as of September 30, 2009 and increased again by $530,000 as of December 31, 2009. As of December 31, 2009, the Company’s net deferred tax asset was reduced to zero. Comparison of Year Ended December 31, 2009 with Year Ended December 31, 2008 Sales decreased by 8.8%, or $7,522,011, to $78,084,503 for the year ended December 31, 2009 from $85,606,514 for the same period in 2008.The decline reflects a general economic slowdown, and an associated decline in both residential and commercial construction and renovations. Gross profit decreased by 16.6%, or $4,133,045, to $20,834,619 for the year ended December 31, 2009 from $24,967,664 for the same period in 2008.The decline in gross profit was directly caused by lower sales, price reductions, and reduced cash discounts taken on purchases.Gross profit expressed as a percentage of sales decreased to 26.7% in 2009 compared to 29.2% for the comparable period in 2008.The decrease in gross profit expressed as a percentage of sales were primarily caused by price reductions, reduced cash discounts taken on purchases, and the results of a more competitive marketplace, along with a sales increase of commercial equipment which sells at lower gross profit margins. Cost of sales excludes the distribution costs of incoming freight, purchasing, receiving, inspection, warehousing and handling costs, as these costs are included in our selling, general and administrative expenses.Our gross margins may not be comparable to those of other entities since some entities include these distribution costs in the cost of sales.These distribution costs were $505,535 and $545,509 for the years ended December 31, 2009 and 2008, respectively. 13 Table of Contents Selling, general and administrative expenses decreased by 9.6%, or $2,335,235, to $22,052,613 for the year ended December 31, 2009 from $24,387,848 for the same period in 2008.The decrease in selling, general and administrative expense is primarily related to a reduction in payroll and benefit costs in the amount of $1,707,178, a reduction in vehicle costs in the amount of $204,396, a reduction in bad debt expense in the amount of $196,773, and a reduction in depreciation and amortization in the amount of $147,601, partially offset by costs in the amount of $273,023 related to the Company’s tender offer that was completed on October 20, 2009 (see “Equity Transactions”) and $236,500 in costs in connection with the Third and Fourth Amendment to the Credit and Security Agreement with the Company and Wells Fargo Bank, National Association (“Wells”). The Company incurred a non-cash charge to intangible assets, including customer lists and trade name of our S&A subsidiary, in the amount of $309,900, as a result of an assessment of S&A’s present business condition at the end of the quarter ended June 30, 2009. The Company also incurred a non-cash charge in the amount of $211,204, which reflects the impairment of our RAL subsidiary’s goodwill. As a result of previously discussed items, operating income decreased by $2,318,914, to an operating loss of $1,739,098 for the year ended December 31, 2009 from operating income of $579,816 for the same period in 2008. Net interest expense decreased by 31.1%, or $358,495, to $795,251 for the year ended December 31, 2009 from $1,153,746 for the same period in 2008.The net interest expense decrease is primarily the result of decreased borrowings under the credit facility and a reduction in the interest rate of the Company’s credit facility from an average rate of 4.8% for the year ended December 31, 2008 to an average rate of 3.4% for the year ended December 31, 2009. As a result of an increase in the interest rate of the Company’s credit facility, as discussed in Liquidity and Capital Resources below, the Company expects its interest expense to increase in 2010. The Company’s income tax expense for the year ended December 31, 2009 was $1,049,073 compared to $715,850 for the same period in 2008. The Company recorded a net deferred federal income tax expense of $1,000,000 for the year ended December 31, 2009 based on the Company’s evaluation of the realizability of its deferred tax asset. The Company records state income tax expense based on year-to-date profit of the Company and its subsidiaries and records federal alternative minimum tax expense as the Company utilizes its net operating loss carryforwards to offset any federal taxes due.Comparison of the Company’s effective tax rate from period to period may not be consistent as the Company’s subsidiaries file separate state tax returns and the Company files a consolidated federal return.State taxes vary with the profit of the Company and its separate subsidiaries, while federal taxes are based upon the consolidation of the Company and its subsidiaries. The Company’s net loss increased by $2,335,556, to a net loss of $3,343,696 for the year ended December 31, 2009, compared to a net loss of $1,008,140 for the same period in 2008.The increase in net loss is primarily the result of a decrease in gross margins in the amount of $4,133,045, an expense based on the Company’s revaluation of its deferred tax asset in the amount of $1,000,000, a non-cash charge to intangible assets in the amount of $309,900, a non-cash charge to goodwill in the amount of $211,204, offset by a decrease in selling, general and administrative expense in the amount of $2,335,235, and a decrease in interest expense in the amount $358,495. 14 Table of Contents Liquidity and Capital Resources Credit Facility As of December 31, 2009, the Company had a secured credit facility (“Agreement”) with Wells Fargo Bank, National Association (“Wells”) in the amount of $25 million which expires August 1, 2012.The $25 million credit facility included a $1 million structural sublimit, as defined in the Agreement, payable in 24 equal monthly installments, and up to $500,000 of seasonal over-advances.Borrowings under the credit facility are secured by substantially all the assets of the Company, as defined in the Agreement. Pursuant to a Fourth Amendment to the Credit and Security Agreement, dated March 4, 2010 (“Fourth Amendment”), the Company’s facility was decreased from $25 million to $20 million, the inventory sublimit was decreased from $13,500,000 to $9,000,000, with an inventory advance rate equal to the lesser of (a) 57% of cost or fair market value or (b) 100% of liquidation value of the eligible inventory, decreased the letter of credit sublimit from $500,000 to $250,000 and increased seasonal overadvances in 2010 from $500,000 to $1,000,000.The amendment also increased the interest rate under the facility from prime plus 1.25% to three month LIBOR (as defined) plus 4.5%. Goodman Company, L.P. and certain of its affiliates (“Goodman”) is a supplier to the Company. In connection with the Fourth Amendment, Wells and Goodman entered into an Amended and Restated Subordination Agreement dated March 4, 2010 (the "Subordination Agreement") pursuant to which, among other things, Goodman on March 24, 2010 converted $2 million of 2010 purchases then owed to it by Universal into a secured term note (the “Note”) that accrues interest payable monthly at the lesser of the highest lawful rate allowed or 8% per annum and is payable in monthly principal installments over a two-year period beginning September 24, 2010. If the Company defaults on its scheduled principal or interest payments, the interest on such default payments will be increased to as much as 18%. The amounts owed to Goodman at December 31, 2009 were paid to them in January 2010. The Subordination Agreement also sets forth among other things the relative priorities of the security interests of Wells and Goodman in the assets of the Company. In connection with the Fourth Amendment the Company also extended from January 1, 2010 to January 1, 2011 the maturity date of notes held by Goldman Associates of New York, Inc. (“Goldman Associates”), William Pagano, and Rita Folger in the respective principal amounts of $750,000, $100,000 and $100,000. Michael Goldman is the president and majority shareholder of Goldman Associates and is the Chairman of the Board of the Company. Mr. Pagano is the Chief Executive Officer and a Director of the Company. Availability under the credit facility was $220,971 as of December 31, 2009 and is determined by a percentage of available assets as defined in the Agreement, less reserves. Availability as of February 28, 2010 under the revised terms in effect March 4, 2010, would have been approximately $850,000. Reserves, determined by the bank, reduce the availability of the credit facility by $171,000.The balance outstanding under the credit facility was $13,090,666 as of December 31, 2009. The Company believes that the credit facility is sufficient to finance its current operating needs. The business of the Company will be materially and adversely affected if the bank substantially reduces the amount of the credit availability under the terms of the loan or the bank demands payment of the loan and the Company is unable to refinance the loan, or if liquidity is otherwise substantially reduced. 15 Table of Contents In the event that Mr. Pagano no longer performs the duties of the President of Universal or the Vice President of RAL for any reason other than death or disability, the Company will be considered in default of its credit agreement with Wells unless a waiver is obtained.The credit facility contains covenants that are determined annually and compliance is required on a quarterly basis as it relates to net income, cash flows, tangible net worth, and annual capital expenditures.The credit facility also restricts the payment of dividends, subordinated debt and purchase of securities.The continuation of the credit facility is conditioned upon the Company and Wells reaching agreement on the covenants.While the Company and Wells have reached mutually agreeable covenants in the past, there is no assurance that they will be able to do so in the future. As of December 31, 2009, the Company was in compliance with all of its financial loan covenants. As of December 31, 2009, the Company had $746,629 in cash compared with $417,387 at December 31, 2008. Net cash provided by operating activities was $861,279 for the year ended December 31, 2009.The net cash provided by operating activities for the 2009 period is primarily a result of non-cash charges of $2,690,183 and changes in operating assets and liabilities of $1,514,792, offset by a net loss of $3,343,696. The increase in accounts receivable of $1,204,802 is primarily related to increased sales volume in December 2009 compared to December 2008 and slightly slower payments by customers.The decrease in inventory of $2,117,623 is primarily related to tighter controls on inventory and lower sales volume for the year ended December 31, 2009 compared to the year ended December 31, 2008. Cash flows used in investing activities were $136,510 during the year ended December 31, 2009, due to purchases of equipment in the amount of $180,326, offset by proceeds from disposal of property and equipment in the amount of $43,816. Cash flows used in financing activities of $395,527 for the year ended December 31, 2009 consisted of $73,198 in net repayments under the credit facility-revolving credit, $291,014 for repayments of notes payable, repayments of notes payable in the amount of $283,805 related to the tender offer referred to under “Equity Transactions” and the repurchase of preferred stock in the amount of $193,543, offset by the issuance of notes payable in the amount of $446,033 related to the tender offer, Equity Transactions In October, 2009 the Company purchased and retired 154,834 shares of Convertible Preferred Stock in a tender offer at $1.25 per share. As of December 31, 2009, the number of convertible preferred shares outstanding was 293,057. The Company accounted for these transactions utilizing the constructive retirement method. Impact of Inflation, Deflation and Seasonality To date, the effect of inflation or deflation has had a minor impact on the Company’s operations causing limited price increases in certain product lines. The Company’s business is affected by significant outdoor temperature swings.Demand related to the residential central air conditioning replacement market is highest in the second and third quarters with demand for heating equipment usually highest in the fourth quarter. Item 7A.Quantitative and Qualitative Disclosures About Market Risk Not applicable. 16 Table of Contents Item 8.Financial Statements and Supplementary Data The consolidated financial statements of the Company, together with the Report of Independent Registered Public Accounting Firm thereon of Eisner LLP, appear herein. See Index to Consolidated Financial Statements, appearing on page F-1. Item 9.Changes In and Disagreements With Accountants on Accounting and Financial Disclosure None. Item 9A.Controls and Procedures Evaluation of Disclosure Controls and Procedures Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of our disclosure controls and procedures pursuant to Rule 13a-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).In designing and evaluating the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives.In addition, the design of disclosure controls and procedures must reflect the fact that there are resource constraints and that management is required to apply its judgment in evaluating the benefits of possible controls and procedures relative to their costs. Based on management’s evaluation, our Chief Executive Officer and Chief Financial Officer concluded that, as of December 31, 2009, our disclosure controls and procedures are designed at a reasonable assurance level and are effective to provide reasonable assurance that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. Management’s Report on Internal Control Over Financial Reporting A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Exchange Act Rule 13a-15(f).Management conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on this evaluation, management concluded that our internal control over financial reporting was effective as of December 31, 2009. Management reviewed the results of their assessment with our Audit Committee. 17 Table of Contents This Annual Report on Form 10-K does not include an attestation report of the Company's independent registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management's report in this Annual Report on Form 10-K. Changes in Internal Control Over Financial Reporting We regularly review our system of internal control over financial reporting and make changes to our processes and systems to improve controls and increase efficiency, while ensuring that we maintain an effective internal control environment.Changes may include such activities as implementing new, more efficient systems, consolidating activities, and migrating processes. There were no changes in our internal control over financial reporting that occurred during the period covered by this Annual Report on Form 10-K that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item 9B.Other Information None. 18 Table of Contents PART III Item 10.Directors, Executive Officers and Corporate Governance The names, ages and positions of the Registrant’s Directors and executive officers are listed below, along with a brief account of their business experience during the last five years.Officers are appointed annually by the Board of Directors at its first meeting following the Annual Meeting of Stockholders and from time to time at the pleasure of the Board.There are no family relationships among these Directors and officers, except for Melissa Goldman-Williams, who is the daughter of Michael Goldman, nor any arrangements or understandings between any Directors or officers and any other person pursuant to which any of such officers were selected as executive officers. Name Age (AsofMarch1,2010) Position with the Company Directors and Executive Officers: Dr. E. Bruce Fredrikson 71 Director, Chairman of Audit Committee Melissa Goldman-Williams 42 Director Michael Goldman 71 Director, Chairman of the Board Stuart H. Lubow 52 Director, Chairman of Nominating Committee Ronald H. Miller 66 Director William Pagano 70 Director and Chief Executive Officer of the Company and President of Universal William Salek 48 Chief Financial Officer and Secretary of the Company and Vice President of Universal Dr. E. Bruce Fredrikson Dr. E. Bruce Fredrikson has been a Director of the Company since January 28, 2005. Dr. Fredrikson is currently an independent consultant in corporate finance and governance.He is Professor of Finance, Emeritus, at Syracuse University’s Martin J. Whitman School of Management where he taught from 1966 until his retirement in May 2003. He is non-executive Chairman of the Board and Chairman of the Audit Committee of Track Data Corporation, a financial services company. From February 2003 until July 2009, Dr. Fredrikson served as a director and Chairman of the Audit Committee of Consumer Portfolio Services, Inc., a consumer finance company. Dr. Fredrikson holds an A.B. in economics from Princeton University and a M.B.A. in accounting and a Ph.D. in finance from Columbia University. The nominating committee of the Board of Directors has concluded that Dr. Fredrikson should serve as a director because he has extensive accounting and corporate finance experience, which is particularly valuable in serving as Chairman of the Company’s Audit Committee. The nominating committee also took into account that Dr. Fredrikson is independent, as defined in the NASDAQ Stock Marketplace Rule 4200. 19 Table of Contents Melissa Goldman-Williams Melissa Goldman-Williams has been a Director of the Company since October 22, 2004.Mrs. Goldman-Williams presently serves as the Chief Operating Officer and a member of the Board of Directors of Goldman Associates of New York, Inc., an investment company located in Florida. Previously, Mrs. Goldman-Williams was the Chief Operating Officer of Westye East, an appliance distributor and, until January 1, 2007, was the Chief Operating Officer and a member of the Board of Directors of Goldman Associates of New York, Inc., when it was an appliance distributor.Mrs. Goldman-Williams holds a B.A. from Lehigh University and a Masters Degree in Environmental Management from Duke University. The nominating committee of the Board of Directors has concluded that Mrs. Goldman-Williams should serve as a director because she has experience as the Chief Operating Officer at appliance distributors, which continues to be beneficial in understanding the Company’s operations. Michael Goldman Michael Goldman has been a Director of the Company since September 29, 2004 and was appointed Chairman of the Board on April 17, 2006.Since 1987 Mr. Goldman was the Chief Executive Officer and Chairman of the Board of Directors of Goldman Associates of New York, Inc., an appliance distributor for the Northeast, until January 1, 2007.The assets of this company were acquired by Westye East, on January 1, 2007 and it is now an investment company located in Florida.Mr. Goldman continues to serve as the Chief Executive Officer and Chairman of the Board of Directors of Goldman Associates of New York, Inc.Mr. Goldman is a Certified Public Accountant and holds a B.S. in Accounting from Brooklyn College and an M.B.A. in Management from Syracuse University. The nominating committee of the Board of Directors has concluded that Mr. Goldman should serve as a director because of his experience as the Chief Executive Officer of his appliance distribution company for 20 years, which is valuable in understanding the Company’s operations. Additionally, Mr. Goldman’s accounting expertise is continually valuable to the Company. Stuart H. Lubow Stuart H. Lubow became a Director of the Company on May 11, 2006.Mr. Lubow is a founder, Chairman, President and Chief Executive Officer of Community National Bank.Mr. Lubow was founder, President and Chief Executive Officer of Community State Bank from 1997 to 2003 and was the Executive Vice President and Chief Operating Officer of Garden State Bank until 1996.Mr. Lubow has been a banking executive for over 25 years.He is a past Chairman of the Community Bankers Association of New Jersey, as well as the former Chairman of the Teaneck Development Corporation.Mr. Lubow holds a B.A. in Accounting from Moravian College and has served as an instructor at the New York University School of Continuing Education. The nominating committee of the Board of Directors has concluded that Mr. Lubow should serve as a director because he has extensive banking experience. This experience is particularly useful to the Company when seeking to extend current financing or obtain new financing. The nominating committee also took into account that Mr. Lubow is independent, as defined in the NASDAQ Stock Marketplace Rule 4200. 20 Table of Contents Ronald H. Miller Ronald H. Miller has been a Director of the Company since 1983.Mr. Miller holds a B.S. in Education from Ohio State University and a J.D. from Ohio State University.Mr. Miller was engaged in the practice of law since 1969 until his retirement in 2007.Mr. Miller is an acting Judge of Auglaize County Municipal Court in the State of Ohio. The nominating committee of the Board of Directors has concluded that Mr. Miller should serve as a director because he has continuously served on the Board since the Company’s reorganization in 1983 and he has 40 years of legal experience to provide to the Company. The nominating committee also took into account that Mr. Miller is independent, as defined in the NASDAQ Stock Marketplace Rule 4200. William Pagano William Pagano has been the President of Universal since November 1998, and was appointed as a Director of the Company in February 2002, as President of the Company on October 27, 2005, and as Chief Executive Officer of the Company on April 17, 2006. Prior to November 1998, Mr. Pagano was engaged in the practice of law.Mr. Pagano holds a B.S. in Industrial Management, and an M.B.A., both from Fairleigh Dickinson University.Mr. Pagano also holds a J.D. from Seton Hall University. The nominating committee of the Board of Directors has concluded that Mr. Pagano should serve as a director because of his experience in serving as the President of our subsidiaries since their acquisition by the Company, as well as his experience in serving as Chief Executive Officer of the Company since 2006. Additionally, Mr. Pagano’s legal experience is continually valuable to the Company. William Salek William Salek has been the Vice President of Universal since June 1999 and was appointed as the Chief Financial Officer of the Company in October 2004 and Secretary of the Company in February 2005.Mr. Salek has been employed by Universal since 1983.Mr. Salek holds a B.S. in Accounting from Clarion University.Mr. Salek is a director of Educational Partnership for Instructing Children, Inc., a non-profit learning institute. Compliance with Section 16(a) of the Exchange Act The Company believes that during the period from January 1, 2009 through December 31, 2009, all executive officers, Directors and greater than 10% beneficial owners, complied with Section 16(a) filing requirements. Code of Ethics The Company has adopted a Code of Ethics that applies to all employees, including all employees of the Company’s subsidiaries, as well as each member of the Company’s Board of Directors. Audit Committee The Company has a separately designated standing audit committee established in accordance with Section 3(a)(58)(A) of the Exchange Act.Serving on the Committee are Dr. E. Bruce Fredrikson and Ronald H. Miller.The Board of Directors had determined that it has two audit committee financial experts serving on the Audit Committee, Dr. Fredrikson and Ronald H. Miller.Both Dr. Fredrikson and Mr. Miller are independent Directors as defined in the NASDAQ Stock Marketplace Rule 4200. 21 Table of Contents Item 11.Executive Compensation Summary Compensation Table The following table sets forth information about compensation paid or accrued by the Company during the fiscal years ended December 31, 2009 and 2008 to William Pagano and William Salek, the only named executive officers of the Company whose compensation exceeded $100,000. Name and Principal Position Year Salary Non-Equity Incentive Plan Compensation All Other Compensation Total William Pagano—Director and Chief $ - - $ Executive Officer of the Company and $ - - $ President of Universal* William Salek—Chief Financial Officer $ - - $ and Secretary of the Company and Vice $ - - $ President and Secretary of Universal** *Mr. Pagano deferred his salary from November 23, 2008 through December 31, 2008 and received his deferred salary in the amount of $21,538 on April 2, 2009. On March 4, 2009, Mr. Pagano waived his right to receive incentive compensation for 2008. Mr. Pagano waived 50% of his salary from January 1, 2009 to March 28, 2009 and, effective March 29, 2009, Mr. Pagano reduced his salary by 10%. **Effective March 29, 2009, Mr. Salek reduced his salary by 10%. During the fiscal years ended 2009 and 2008, no stock awards, option awards, bonuses or nonqualified deferred compensation earnings were earned by the named executive officers. 22 Table of Contents Narrative Disclosure to Summary Compensation Table Mr. Pagano is the Chief Executive Officer of the Company. Mr. Salek is the Chief Financial Officer and Secretary of the Company. William Pagano Universal Supply Group, Inc., (“Universal”), a wholly owned subsidiary of the Company, and Mr. Pagano entered into an employment agreement dated as of June 25, 1999, as amended, (“Employment Agreement”), and expiring on December 31, 2010, pursuant to which the Company employed Mr. Pagano as President of Universal.The Employment Agreement provides for (i) a salary of $200,000 per year, reduced by any amounts payable to Mr. Pagano for loss of earnings or the like under any insurance plan or policy, the premiums for which are paid for in their entirety by the Company; (ii) fringe benefits commensurate with Mr. Pagano’s position as President, in such group life, health, accident, disability or hospitalization insurance plans, subject to underwriting requirements as Universal, or its parent, may make available to its other executive employees and (iii) additional incentive compensation based on a percentage of earnings, as defined below, of the subsidiaries, limited to two times his base compensation. Mr. Pagano is subject to the confidentiality and non-compete provisions set forth in the Employment Agreement. Mr. Pagano waived 50% of his salary from January 1, 2009 to March 28, 2009 and, effective March 29, 2009, Mr. Pagano reduced his salary by 10%. For the calendar years 2008 through 2010, Mr. Pagano will receive, as incentive compensation, a percentage of the Incentive Compensation Base.Incentive Compensation Base shall mean the Universal’s net earnings (as determined by the Company, Universal’s parent) which are included in the Company’s consolidated audited financial statements, plus the amount of any deductions from net earnings which are made in such statements for (i) interest paid or accrued in connection with the acquisition of the Universal, (ii) Federal income taxes, (iii) parent company management fees or allocation of overhead from the parent company either paid or accrued and (iv) incentive compensation under this Agreement.Earnings of businesses acquired by Universal shall be included in determining incentive compensation base.Incentive compensation will be paid within 30 days following receipt by Universal of the Independent Accountant’s report for the year involved and said report shall be binding and conclusive on the calculation of net earnings and incentive compensation.Incentive compensation for any year beginning in 2005 shall in no event exceed two times Mr. Pagano’s base compensation for such year. Portion of Incentive Compensation Base Additional Compensation Percentages Up to $ 8 % $ to $ 9 % $ to $ 10 % $ to $ 11 % $ And over 12
